DETAILED ACTION
Responsive to the Applicant reply filed on 08/27/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/27/2021 has been entered. Claims 1, 9 and 15 have been amended. Claims 1, 2, 4-10, 12-16 and 18-23 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, Page 9-11, filed 08/27/2021, with respect to claims 1, 2, 4-10, 12-16 and 18-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seto (US 20030179405 A1) and Amalapurapu et al. (US 10198524 B1). Please refer to the Claim Rejections section below for the detailed rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10, 12-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seto (US 20030179405 A1) in view of Amalapurapu et al. (US 10198524 B1 hereinafter “Amalapurapu”).
Regarding claim 1, (Currently Amended) Seto discloses a computer-implemented method for producing a behavior photographic identification ("behavior photo ID") of a person, the computer-implemented method comprising (Fig. 2A, first managing server 100): 
receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication (Abs. When a request for access is received from a cellular phone at a first storage means, the first storage means decodes the phone number of the accessing cellular phone [“parameters associated with a behavior of the person”, See Examiner’s interpretation below]; Fig. 5, S10-S18; ¶0086-0087, the access receiving portion 105 [included in the first managing server 100, See Fig. 2A] reads out the phone number and model type of said cellular phone 10 (steps S10) [“parameters associated with a behavior of the person”]. User authentication is performed (steps S15, S16). If the correct password is entered (step S 16: Yes), or user registration is carried out (S14), and the request for access from the user is to upload image data (S18: Yes)); and 
modifying a digital image to produce the behavior photo ID of the person, the modifying based at least in part on the one or more parameters associated with the behavior of the person (Abs. a memory portion saves uploaded image data, to which a unique image ID has been assigned by an image ID issuing portion; Fig. 5, S20-S24; ¶0097 the first managing server 100 receives the transmitted image data and the image ID issuing portion 115 [included in the first managing server 100, See Fig. 2A] attaches a unique image ID to each image data received thereby (steps S20, S22). The image data to which an image ID, data  representing the phone number of the cellular phone 10, has been attached is stored within the area assigned by the memory portion 120 to the phone number of the cellular phone 10 (step S24)).
Examiner’s interpretations: The current application states, in paragraph 0025, that “parameters associated with the user's behavior may be values representative of the person's text messaging (e.g., frequency of outgoing and incoming texts, number of texts, destination phone numbers, etc.), phone calls (e.g., frequency of outgoing and incoming calls, number of calls, calls' phone numbers, etc.), internet browsing, etc.” (Emphasis added). Therefore, the Examiner asserts that the “phone number of the accessing cellular phone” of the prior art is analogous to the “parameters associated with a behavior of the person” of the current claim.
Although Seto teaches “reading out the phone number and model type of said cellular phone”, it does not explicitly disclose, “one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication” since Seto presents a singular phone number only.
In a same field of endeavor, Amalapurapu further discloses the method, wherein receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication (col.10 Ln. 11-21, pixel logs data input is received from pixel server 310 at a dynamic categories processing subsystem 320. UIS 324, included within the 320, can extract various session/behavior related data parameters (e.g., browsing activity, navigation patterns, and/or various other monitored user activity [“parameters associated with a behavior, unrelated to authentication, of the person”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Seto with the teachings of Amalapurapu to receiv(ing) one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication. One of ordinary skill in the art would have been motivated to make this modification because a behavior processing component [or receiving one or more parameters] can be implemented to receive and process both behavior signals and other signals, so that it can be performed using another device or function [or authenticating a user](Col.8 Ln. 40-54).

Regarding claim 2, (Previously Presented) the combination of Seto and Amalapurapu discloses the computer-implemented method of claim 1, wherein the one or more parameters associated with the behavior of the person include one of: 
one or more behaviors associated with a history of internet use by the person; or a number of contacts stored in at least one device of the person ([Seto: ¶0086-0087] the access receiving portion 105 reads out the phone number and model type of said cellular phone 10 (steps S10) [“parameters associated with a behavior, unrelated to authentication, of the person”]; [Amalapurapu: Col.10 Ln. 11-21] pixel logs data input is received from pixel server 310 at a dynamic categories processing subsystem 320. UIS 324, included within the 320, can extract various session/behavior related data parameters (e.g., browsing activity, navigation patterns, and/or various other monitored user activity [“parameters associated with a behavior, unrelated to authentication, of the person”], such as described herein)).

Regarding claim 4, (Original) the combination of Seto and Amalapurapu discloses the computer-implemented method of claim 1, further comprising: receiving one or more updated parameters or new parameters associated with the behavior of the person; further modifying the digital image to produce a modified behavior photo ID of the person, the further modifying based at least in part on the one or more updated or new parameters ([Seto ¶0071] when an owner of image data who has upgraded to a different model cellular phone requests access, or grants access to their image data to a friend who has a different type of cellular phone [analogous to “receiving one or more updated parameters or new parameters” because the friend has a different phone number, See more details S42 in Fig 5 and ¶0089 regarding “shared registration”], it is possible for the image data to be displayed in a formatting matching that of the accessing cellular phone [analogous to “updated or new parameters”, See more details ¶0089 regarding steps after creating (S20-S26) and modifying the image ID that includes data representing the phone number of the cellular phone (S42 (No, S50, S52) and S54-S70)]; [Amalapurapu: Col.10 Ln. 11-21] pixel logs data input is received from pixel server 310 at a dynamic categories processing subsystem 320. UIS 324, included within the 320, can extract various session/behavior related data parameters (e.g., browsing activity, navigation patterns, and/or various other monitored user activity [“parameters associated with a behavior, unrelated to authentication, of the person”], such as described herein)).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Seto with the teachings of Amalapurapu to modify(ing) the digital image to produce a modified behavior photo ID of the person, the further modifying based at least in part on the one or more updated or new parameters. One of ordinary skill in the art would have been motivated to make this modification because it may be possible for the image data to be displayed in a formatting matching [or producing a modified behavior photo ID] that of the accessing cellular phone (¶0071).

Regarding claim 5, (Original) the combination of Seto and Amalapurapu discloses the computer-implemented method of claim 1, further comprising: 
further modifying the digital image to produce a modified behavior photo ID of the person ([Seto: ¶0087] if there are other processes to be performed (step S26: Yes), the processing returns to S18) the further modifying based at least in part on a machine learning model using data associated with a history of the behavior of the person ([Amalapurapu: Col.10 Ln. 34-39] UIS 324 automatically parses the user activity logs (e.g., pixel logs from Pixel server 310) and automatically computes user interests based on various machine learning algorithms; Col.7 Ln. 27-41, prior user behavior [“history of the behavior”] can be ingested into a feedback system at the serving end (e.g., using a pixel engine)).
a collaborative or content-based recommendation system machine-learning algorithm [or machine learning model] can be used to determine a user's preference [or data associated with a history of the behavior] to various attributes. Thus, the system can output the affinity or probability of that user liking that attributes of the content [or behavior photo ID of the person] (¶0091).

Regarding claim 8, (Original) the combination of Seto and Amalapurapu discloses the computer-implemented method of claim 1, further comprising receiving the digital image from the person prior to modifying the digital image to produce the behavior photo ID of the person ([Seto: ¶0087] If the correct password is entered (step S 16: Yes), or user registration is carried out (S14), and the request for access from the user is to upload image data (S18: Yes), the first managing server 100 receives the transmitted image data and the image ID issuing portion 115 attaches a unique image ID to each image data received thereby (steps S20, S22)).

Regarding independent claim 9 and 15, (Currently Amended) they are an apparatus and a wireless communication network claims that respectively corresponds to the independent claim 1. Seto further discloses one or more processors; a non-transitory storage medium (Fig. 2A, first managing server (including Memory portion)). Therefore, the claims are rejected for at least the same reasons as the method of claim 1.

Regarding claim 10 and 16, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 2. Therefore, the claims are rejected for at least the same reasons as the method of claim 2.

Regarding claim 12, (Original) it is an apparatus claim that corresponds to the dependent claim 4. Therefore, the claim is rejected for at least the same reasons as the method of claim 4.

Regarding claim 13 and 20, (Original) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 8. Therefore, the claims are rejected for at least the same reasons as the method of claim 8.

Regarding claim 14, (Original) it is an apparatus claim that corresponds to the dependent claim 5. Therefore, the claim is rejected for at least the same reasons as the method of claim 5.

Regarding claim 21, (Previously Presented) the combination of Seto and Amalapurapu discloses the computer-implemented method of claim 1, wherein the one or more parameters associated with the behavior of the person are unrelated to the digital image ([Seto: ¶0086] the access receiving portion 105 reads out the phone number and model type of said cellular phone 10 (steps S10) [“unrelated to the digital image”]; [Amalapurapu: Col.10 Ln. 11-21] pixel logs data input is received from pixel server 310 at a dynamic categories processing subsystem 320. UIS 324, included within the 320, can extract various session/behavior related data parameters (e.g., browsing activity, navigation patterns, and/or various other monitored user activity [“unrelated to the digital image”], such as described herein)).

Regarding claim 22 and 23, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 21. Therefore, the claims are rejected for at least the same reasons as the method of claim 21.


Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seto (US 20030179405 A1) in view of Amalapurapu et al. (US 10198524 B1 hereinafter “Amalapurapu”) as applied to claim 1 above, and further in view of Poder et al. (US 10826900 B1 hereinafter “Poder”).
Regarding claim 6, (Original) although the combination of Seto and Amalapurapu teaches the behavior photo ID, it does not explicitly teach, “receiving an alleged behavior photo ID of the person; and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID.”
In a same field of endeavor, Poder discloses the computer-implemented method of claim 1, further comprising:
receiving an alleged behavior photo ID of the person (col. 33. ln. 59-34, ln. 22, FIG. 5C is a flowchart of an exemplary process 500C for verifying a digital identification using visual indicators [“behavior photo ID”, See Examiner’s interpretations below] with embedded user credential data the process 500C may include obtaining user information and one or more visual indicators (552), determining an expected visual indicator (554). The process 500C may include determining an expected visual indicator (554) [“alleged behavior”]); and 
Examiner’s interpretations: According to Fig. 2B and 2C and column 16, line 48-column 14, line 31-36, of the prior art, Poder teaches a three dimensional composite image generation process to produce a visual indicator such as 312 a-316a in Fig 3A. In more detail, Poder teaches, column 14, line 31-36, “the depth map may be a gray scale image where darker pixels indicate larger depth distances 
comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID (col. 34, ln. 59-67, extracting credential data from each of the one or more visual indicators (556), determining whether the credential data matches the expected credential data (558), and generating a notification for display (560)).  
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Seto and Amalapurapu with the teachings of Poder to receiv(ing) an alleged behavior photo ID of the person; and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID. One of ordinary skill in the art would have been motivated to make this modification because the visual indicator 316 a [or behavior] may be shown on the digital identification 132 as a result of the digital identification 132 determining that the digital identification 132 is fraudulent (col. 20, ln. 66-col. 21, ln, 02).

Regarding claim 7, (Original) although the combination of Seto and Amalapurapu teaches the behavior photo ID, it does not explicitly teach, “comparing the first behavior photo ID of the person to a second behavior photo ID of the person that was produced before the first behavior photo ID of the person to determine that the person is an unauthorized user.”
Poder discloses the computer-implemented method of claim 1, wherein the behavior photo ID of the person is a first behavior photo ID of the person, the computer- implemented method further comprising: 
col. 34, ln. 59-67, extracting credential data from each of the one or more visual indicators (556), determining whether the credential data matches the expected credential data (558) [“second behavior photo ID produced before the first behavior photo ID”, See 554 which is prior to 556 and 558 in Fig. 5C or col. 34 ln. 08-22], and generating a notification for display (560)).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Seto and Amalapurapu with the teachings of Poder to compar(ing) the first behavior photo ID of the person to a second behavior photo ID of the person that was produced before the first behavior photo ID of the person to determine that the person is an unauthorized user. One of ordinary skill in the art would have been motivated to make this modification because the visual indicator 316 a [or behavior] may be shown on the digital identification 132 as a result of the digital identification 132 determining that the digital identification 132 is fraudulent (col. 20, ln. 66-col. 21, ln, 02).

Regarding claim 18, (Original) it is an apparatus claim that corresponds to the dependent claim 6. Therefore, the claim is rejected for at least the same reasons as the method of claim 6.

Regarding claim 19, (Original) it is an apparatus claim that corresponds to the dependent claim 7. Therefore, the claim is rejected for at least the same reasons as the method of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493